FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                         AUGUST 18, 2022
                                                                    STATE OF NORTH DAKOTA



                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2022 ND 162



State of North Dakota,                                Plaintiff and Appellee
     v.
Naike Doglod,                                      Defendant and Appellant



                               No. 20220035

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Per Curiam.

Julie A. Lawyer, State’s Attorney, Bismarck, ND, for plaintiff and appellee;
submitted on brief.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.
                              State v. Doglod
                               No. 20220035

Per Curiam.

[¶1] Naike Doglod appeals a criminal judgment entered after a jury found her
guilty of terrorizing and criminal trespass. She argues the evidence was
insufficient to sustain her convictions. After reviewing the record, sufficient
evidence supports Doglod’s terrorizing and criminal trespass convictions. See
State v. Johnson, 2021 ND 161, ¶ 14, 964 N.W.2d 500 (“We have reviewed the
evidence in a light favorable to the verdict, considered the reasonable
inferences the jury could draw from the evidence, and conclude substantial
evidence was presented to the jury to warrant a conviction.”). We summarily
affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1